UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7746


MUSTAFA SALAAM,

                    Petitioner - Appellant,

             v.

JOHN F. WALRATH,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:19-cv-01350-LMB-JFA)


Submitted: April 14, 2020                                         Decided: April 17, 2020


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mustafa Salaam, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mustafa Salaam seeks to appeal the district court’s order dismissing as untimely his

28 U.S.C. § 2254 (2018) petition. See Gonzalez v. Thaler, 565 U.S. 134, 148 & n.9 (2012)

(explaining that § 2254 petitions are subject to one-year statute of limitations, running from

latest of four commencement dates enumerated in 28 U.S.C. § 2244(d)(1) (2018)). The

order is not appealable unless a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1)(A) (2018). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2018).

When, as here, the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable and that the petition

states a debatable claim of the denial of a constitutional right. Gonzalez, 565 U.S. at 140-

41 (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Salaam has not made

the requisite showing.     Accordingly, we deny Salaam’s motion for a certificate of

appealability, deny leave to proceed in forma pauperis, and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                  DISMISSED




                                               2